Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to change the place of trial from Kings county to Orange county granted, with ten dollars costs. The affidavit of plaintiff in opposition to the motion is defective in that it fails to state the names of any witnesses on his behalf and their materiality. (Kramer v. Harder Manufacturing Corporation, 218 App. Div. 745; Jacina v. Lemmi, 155 id. 397.) Defendant was not guilty of laches. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ.